Citation Nr: 0408514	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  97-23 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the disability rating of 40 percent for mechanical 
low back pain was properly reduced to 10 percent, effective 
May 1, 1997.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The veteran had active military service from July 1986 to 
July 1990.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which reduced the 
evaluation for the veteran's service-connected mechanical low 
back pain from 40 percent to 10 percent, effective May 1, 
1997.

The veteran testified at a hearing in October 1996 before a 
Medical Rating Specialist at the RO and he testified at a 
hearing in March 1999 before the undersigned Veterans Law 
Judge (VLJ), sitting at the RO in Indianapolis, Indiana.  
Transcripts of both hearings are of record.  

In May 1999, the Board remanded the case to the RO for 
further development.  The case again came before the Board in 
August 2002.  At that time, the Board determined that further 
development was still required to properly decide whether 
restoration of a 40 percent disability rating for the 
veteran's service-connected mechanical low back pain was 
warranted.  The Board undertook additional development with 
regard to this issue pursuant to 38 C.F.R. § 19.9(a)(2).  The 
veteran and his representative were notified of the 
additional development by letter of November 2002.  
Additional development was again conducted in February 2003.  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir.) held that 38 C.F.R. § 19(a)(2) (2003) is inconsistent 
with 38 U.S.C. § 7104(a) because it denies appellants a 
"review on appeal" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration.  
Accordingly, in May 2003, the Board remanded the case to the 
RO for further development.  A supplemental statement of the 
case was issued in July 2003.  


FINDINGS OF FACT

1.  VA has fully developed evidence relevant to the issue on 
appeal.

2.  The veteran's low back disorder was rated 0 percent 
disabling from July 1990 to May 1992 when the rating was 
increased to 20 percent; the 20 percent rating was in effect 
from May 15, 1992, to April 23, 1994, when the rating was 
increased to 40 percent.

3.  Based upon a routine future examination in June 1996, the 
RO notified the veteran in July 1996 of a proposal to reduce 
the rating for his back disability from 40 percent to 10 
percent.

4.  The veteran provided testimony at a hearing in October 
1996 as to the severity of his back symptoms and he was 
provided orthopedic and neurological examinations in November 
1997 to evaluate his back disorder.

5.  By a rating dated in January 1997, the RO reduced the 
rating for the veteran's service-connected mechanical low 
back pain from 40 percent to 10 percent, effective May 1, 
1997.  No rating in excess of 10 percent had been in effect 
for 5 years or more as of May 1, 1997. 

6.  Based upon review of the entire recorded history of the 
veteran's low back disorder, at the time of the January 1997 
rating decision the veteran's low back disability produced no 
more than slight limitation of motion and no more than mild 
disc syndrome; the back disorder was principally manifested 
by characteristic pain on motion.

7.  At the time of the January 1997 rating decision, the 
record establishes that sustained improvement in the 
veteran's low back disability had actually occurred under the 
ordinary conditions of life and work.


CONCLUSION OF LAW

The RO's action in January 1997 to reduce the rating for the 
veteran's mechanical low back pain from 40 percent to 10 
percent was proper as the criteria for a rating in excess of 
10 percent for such disability were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.49, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
requires VA to (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the AOJ decision 
which is the subject of this appeal was made in January 1997, 
prior to November 9, 2000, the date the VCAA was enacted.  
Additionally, the January 1997 decision which decreased the 
evaluation for the service-connected mechanical low back pain 
from 40 percent to 10 percent was not based upon receipt of 
an application for benefits, but rather upon receipt of the 
results of a routine examination which the AOJ had requested.  
In view of these facts, the Board finds that the veteran was 
not prejudiced by any VCAA notice timing deficiency.  See 
VAOPGCPREC 8-2003.  Here, notice for the "claim" involved 
could not have been provided prior to the January 1997 rating 
decision from which the notice of disagreement flowed.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on May 15, 2003, was 
not given prior to the adjudication which is the subject of 
this appeal, the notice was provided by the RO prior to the 
transfer and recertification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
an SSOC was provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

In Pelegrini, supra, the Court indicated that VA must also 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  VA's General 
Counsel, however, in a precedent opinion held that the 
Court's statement that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VAOPGCPREC 1-2004 (February 
24, 2004).  It was further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice of the evidence needed 
to substantiate his claim.  For example, the discussions in 
the January 1997 decision appealed, the March 1997 statement 
of the case (SOC), the May 1999 Board remand, the August 2002 
Development memo, the May 2003 Board remand, and the July 
2003 supplemental statement of the case (SSOC) (especially 
when considered collectively) informed him of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements.

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  By 
letter dated in May 2003, the veteran was provided with a 
detailed list of the types of evidence that would 
substantiate his claim; he was informed that it was his 
responsibility to make sure he provides all requested records 
pertaining to his claim.  In this regard, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Under the circumstances of this case, the 
Board finds that the intent and purpose of the VCAA were 
satisfied by the notice given to the veteran.  The Board may 
therefore proceed to adjudicate the claim at issue.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


Factual Background.  On the occasion of his initial VA 
examination in September 1990, the veteran reported having 
back problems since 1987.  He reported a decrease in the low 
back pain since his discharge in July 1990, and he had been 
able to work.  Examination revealed tenderness at the 
lumbosacral junction, but the range of motion of the lumbar 
spine was normal.  Straight leg raising in the sitting 
position was to 90 degrees on both sides, and there was no 
tenderness or pain in the back or legs.  However, in the 
supine position, straight leg raising was positive at 70 
degrees on both sides and productive of back pain.  Bent leg 
raising was also positive for back pain, and flexing his knee 
on his chest produced back pain.  X-ray study of the back 
revealed suspect mild degenerative disc disease at L5-S1.  
The impression was low back pain, muscular, very mild.  

Based upon the above clinical findings, a rating action of 
October 1990 granted service connection for muscular low back 
pain, with suspected degenerative disc disease by x-ray; a 0 
percent disability rating was assigned, effective July 9, 
1990, under Diagnostic Code 5293.

On examination in June 1992, the veteran complained of daily 
low back pain and occasional numbness in the right foot.  
There were no complaints of radicular pain or symptoms.  He 
was not taking any medications for his back, nor was he using 
any bracing or surgical treatment for his back.  Examination 
revealed some point tenderness over his upper lumbar 
vertebral spinous processes.  Range of motion in the back 
revealed forward flexion of 60 degrees, and extension of 30 
degrees.  He had 45 degrees of bending to either side, and 40 
degrees of lateral rotation to either side.  He had pain with 
the maneuvers.  Sensation was diminished in his right leg, as 
well as in his thigh and in his tibia, but was intact to 
light touch in his foot.  The impression was history of low 
back pain.  The examiner explained that the veteran had 
several signs that were suggestive of a non-organic cause of 
his back pain, including the positive Waddell's.  

By a rating action of July 1992, the evaluation for the 
veteran's back disorder was increased from 0 percent to 20 
percent, effective May 15, 1992, under Diagnostic Code 5293.

Received in October 1992 were VA treatment records, dated 
from June to August 1992, showing ongoing treatment for 
complaints of back pain with some radiation into the lower 
extremities.  During a clinical visit in August 1992, the 
impression was mechanical low back pain.

On examination in April 1994, the veteran complained of 
recurring low back pain in the midline; however, he did not 
have any radicular pain.  He complained of occasional left 
anterior thigh numbness.  The examiner observed that the 
veteran walked with a somewhat slow or shuffling gait.  On 
palpation of his lumbar spine, he was tender over the upper 
lumbar, lower thoracic area in the midline, and also along 
the paraspinal muscles in this area.  He had forward flexion 
of approximately 30 degrees, extension of 5 degrees, lateral 
bending approximately 20 degrees to the left and to the 
right, and a shoulder rotation was about 10 degrees, 
bilaterally.  He had very restricted range of motion for 
someone his age, with pain at all ranges of motion.  Motor 
strength was 5/5 in all muscle groups in the lower legs.  
Straight leg raising was negative bilaterally.  X-ray study 
of the lumbosacral spine revealed no significant interval 
change; he had mild dextroscoliosis of the upper lumbar 
spine.  The assessment was mechanical low back pain.  

By a rating action of September 1994, the RO determined that 
the above clinical findings showed that the veteran had 
severe limitation of motion of the lumbar spine; therefore, 
the evaluation for the back disorder was increased from 20 
percent to 40 percent, effective April 23, 1994, under 
Diagnostic Code 5299-5292.

VA outpatient treatment reports show ongoing evaluation and 
treatment for several disabilities, including a low back 
disorder.  An X-ray study of the thoracic spine, dated in 
July 1992, revealed minimal dextroscoliosis of the thoracic 
lumbar spine; otherwise unremarkable; similar findings were 
reported in April 1994. 

On examination in June 1996, the veteran's shoulders and 
pelvis were relatively level.  He had no tenderness or 
deformities palpable along the cervical, thoracic or 
lumbosacral spine.  He had excellent forward flexion and 
extension, although he complained of pain with movements.  He 
was able to forward bend to 90 degrees, extend to 40 degrees, 
and lateral bend to 50 degrees without much difficulty.  He 
was able to walk on his heels and toes without difficulty 
either, although he did complain of pain in the lumbar region 
while doing toe raises.  Examination of the lower extremities 
showed 2/3 symmetric reflexes at the Achilles as well as 
patella; there were no sensory deficits.  He had no clonus, 
no Babinski.  On motor strength testing, the veteran winced 
with pain; the doctor felt that the veteran's response was 
exaggerated.  Straight leg raising produced pain at 40 
degrees, bilaterally, but it was not radicular in nature.  An 
X-ray study, performed in June 1996, noted that the 
lumbosacral spine continued to exhibit a minimal amount of 
dextroscoliosis, essentially unchanged since 1994.  Schmorl's 
node continued to be present at L1 and L2; lumbosacral spine 
was otherwise normal in vertebral body height, disk space 
height, and alignment.  No acute fractures or dislocations 
were seen.  The impression was mild dextroscoliosis of the 
lumbosacral spine, unchanged.  The examiner ordered a 
lumbosacral magnetic resonance imaging (MRI) to rule out any 
significant pathology.  It was noted that the veteran was 
previously shown to have Schmorl's nodes on his lumbosacral 
spine films, but that these films were otherwise negative.  
Moreover, the examiner stated that if the MRI was negative, 
as he suspected it would be based on his examination, then he 
suspected that the veteran had mechanical low back pain and 
that all of the veteran's pains and symptoms were related to 
exaggerated response in order to receive disability.

By a rating action of July 1996, the RO proposed to reduce 
the evaluation for mechanical low back pain from 40 percent 
to 10 percent under Diagnostic Code 5299-5295.  The veteran 
was informed of the proposed reduction by letter dated July 
16, 1996.  

Received in September 1996 were VA treatment records, dated 
from April to May 1996, which show that the veteran received 
treatment for several disabilities including complaints of 
low back pain.  

The veteran testified at a personal hearing at the RO in 
October 1996.  He indicated that he suffered from daily back 
pain; he noted that the pain radiated to his lower back, into 
his buttocks and his legs, right more than the left.  The 
veteran indicated that his back pain increased with activity 
such as bending and lifting; he noted increased pain with 
prolonged standing, sitting or walking.  The veteran also 
reported restricted motion in his back; he stated that the 
back pain interfered with his ability to perform his job.  
The veteran testified that he continued to experience serious 
low back pain, which greatly restricted his activities and 
interfered with his employment.  He also reported problems 
with radiating pain in the lower extremities, as well as 
numbness.  The veteran indicated that he was being seen on a 
regular basis by the VA.  He reported experiencing 
incapacitating episodes, where he had to lie down to obtain 
relief of back pain.  

The veteran was afforded a VA spine examination in November 
1996, at which time he stated that the pain was mostly in his 
mid lumbar spine, with occasional radiation down the 
posterior aspect of both thighs, usually more so on the left 
with occasional numbness and tingling down the posterior 
aspect of the left thigh only.  The veteran was working at a 
nightclub, where he performed multiple tasks, including bar 
tending and cleaning, except for lifting.  He had normal heel 
to toe gait with a normal posture.  He had a mild kyphosis in 
his thoracic sine, but this was within normal limits.  He had 
a well-developed musculature of the back without spasm.  His 
spinous processes were nontender to palpation.  He was able 
to forward flex only to 60 degrees when prompted; however, 
while surreptitiously watching the veteran, the examiner 
noticed that he was able to bend forward easily from a 
sitting position so as to reach down and untie his shoe.  
Therefore, the examiner felt that the veteran was 
uncooperative with the examination.  Extension was 20 
degrees, and lateral bending was 20 degrees, bilaterally.  
All of his movements were done with some grimacing; however, 
there were no trigger points, no tender spots or paraspinal 
spasm.  The veteran was able to walk back and forth across 
the examination room easily on his toes for approximately one 
minute.  He was able to complete a squat thrust relatively 
easily.  His light touch was intact in all distal 
distributions including the saphenous, seral, deep peroneal, 
superficial peroneal and posterior tibial nerves.  Dorsalis 
pedis and posterior tibial pulses were 1+.  Babinski sign was 
negative.  Deep tendon reflexes were 2+, bilaterally at the 
knee, and 1+ bilaterally at the ankles.  The veteran had one 
beat of clonus, each side.  Radiographs revealed a mild 
dextroscoliosis in the upper lumbar spine; however, there was 
no obvious bony deformity.  The examiner stated that 
mechanical back pain may have been initiated at the time of 
the reported injury 10 years ago; however, the veteran was 
employed full time and at least upon surreptitious 
examination, appeared to have full range of motion of his 
back.  To ensure that the veteran did not have a slipped 
disc, the physician recommended that he be given an MRI.

The veteran also underwent a peripheral nerves examination in 
November 1996, at which time it was noted that strength 
examination was approximately 4 out of 5 in the lower 
extremities, bilaterally.  However, it was also noted that 
the veteran made poor effort.  On coaxing, he was able to get 
his strength to 5 out of 5.  Range of motion in the lower 
back showed pain at approximately 80 degrees of flexion, 25 
degrees of extension, 40 degrees of lateral rotation to the 
right and left, and 35 degrees with rotation to the right and 
left.  Sensory examination showed decreased pinprick and 
light touch and patchy areas not fitting any dermatomal 
distribution.  Vibration and proprioception were intact 
throughout.  Gait and station were within normal limits.  
Heel, toe and tandem walking were normal.  Examination of the 
spine showed point tenderness over the low thoracic lumbar 
areas of his back.  The examiner stated that the veteran had 
a slight decreased range of motion, which was limited by pain 
in his lower back.  The examiner indicated that the veteran 
would need and MRI of his lower thoracic and lumbosacral 
regions.  The report was annotated to indicate that the 
veteran failed to report for an MRI on December 12th.

By a rating decision dated in January 1997, the RO held that 
the examination findings no longer warranted continuation of 
a 40 percent rating for the veteran's back disorder.  The RO 
held that the findings were consistent with a 10 percent 
rating.  The disability rating for the veteran's low back 
disorder, classified as mechanical low back pains, was 
reduced from 40 percent to 10 percent effective from May 1, 
1997, under Diagnostic Code 5299-5295.  The RO notified the 
veteran of this determination by a letter dated February 4, 
1997.  The veteran filed a notice of disagreement later in 
February 1997 and the RO issued a statement of the case to 
the veteran in March 1997.  In June 1997 the veteran filed 
his substantive appeal and requested a hearing before a 
member of the Board.

During the hearing before the undersigned Veterans Law Judge 
in March 1999, the veteran provided similar testimony as in 
October 1996.  It was argued that the severity of the 
veteran's daily low back pain, which is aggravated by bending 
and lifting, with radiation into his legs, was consistent 
with the criteria for a 40 percent disability rating.  At 
that time, the veteran testified that he was never informed 
of when he was scheduled to undergo an MRI, which was 
recommended by the VA doctor during the November 1996 
examination.  He expressed his continued willingness to 
undergo an MRI.  

In May 1999, the Board remanded this case to the RO for 
additional development, to include according the veteran an 
examination to determine the current severity of his back 
disorder and to accord him an MRI.

In February 2001, the veteran underwent an MRI of the 
lumbosacral spine, which revealed mild Schmorl's node 
endplate irregularity at the L1 and L2 level; there was no 
significant disc herniation or foraminal narrowing at any 
level.  The impression was minimal spondylosis.  The report 
of an MRI, performed in May 2002, noted an impression of 
minimal degenerative changes of the lumbar spine, with no 
interval change since the prior examination; similar findings 
were reported in December 2002.

The veteran was afforded a VA examination in February 2003, 
at which time he reported that he worked as a cook and that 
his back condition affected his work, as he was required to 
stand most of time.  He complained of back pain, weakness and 
stiffness.  He stated that he had unsteady gait, which caused 
him to fall.  The examiner reviewed in detail the results of 
the MRI studies and prior X-ray findings.  The veteran walked 
unaided, and he did not use orthopedic assistance or braces.  
His posture and gait were normal.  He had limited forward 
flexion of the lumbar spine, which was 80 out of 90 degrees, 
and backward extension was about 10 out of 35 degrees.  Range 
of motion was limited by pain.  When he started to bend 
forward he started to have pain.  There was no posture 
abnormalities or fixed deformities.  Reflexes were normal.  
Motor examination was normal, with no atrophy.  No 
neurological defects were noted.  

Analysis.  The veteran and his representative contend that 
his service-connected mechanical low back pain had not 
improved and its disability rating should not have been 
reduced from 40 percent to a 10 percent level.

A review of the record on appeal shows that in a rating 
decision of July 1992 the RO increased the rating for the 
veteran's back disorder from 0 percent to 20 percent under 
Diagnostic Code 5293 effective from May 15, 1992.  In 
September 1994, the RO increased the evaluation for 
mechanical low back pain from 20 percent to 40 percent under 
Diagnostic Code 5299-5292, effective April 23, 1994.  In July 
1996, the RO first proposed the reduction of the 40 percent 
rating for service-connected mechanical low back pain.  A 
letter advising the veteran of the reason for this proposal 
was also issued in July 1996.  In January 1997, the RO issued 
a decision that implemented the proposed reduction and set 
May 1, 1997, as the effective date for the 10 percent rating 
under Diagnostic Code 5299-5295.  In a letter dated later in 
February 1997, the RO notified the veteran of the above 
decision.  

The provisions of 38 C.F.R. § 3.105(e) (1997) allow for the 
reduction in evaluation of a service-connected disability 
when considered warranted by the evidence, but only after 
following certain procedural guidelines.  See also 38 C.F.R. 
§ 4.1 (1997) (a disability may require re-ratings over time 
in accordance with changes in law, medical knowledge, and the 
veteran's condition).  As stated above, the veteran was 
notified of the RO's intent to reduce his 40 percent rating 
by a letter dated in July 1996.  He was given at least 60 
days in which to present additional evidence.  See 38 C.F.R. 
§ 3.105(e), (h) (1997).  He testified at a personal hearing 
in October 1996 and was accorded orthopedic and neurologic 
examination in November 1996.

Final action to reduce the 40 percent rating was taken 
pursuant to § 3.105(e) in January 1997.  The veteran was 
informed of this decision by a letter dated later in February 
1997.  The reduction was made effective beginning May 1, 
1997.  Consequently, it appears that the RO did not violate 
any of the procedures required under § 3.105 -- the veteran 
was notified of his rights, given an opportunity for a 
hearing and time to respond, and the reduction was made 
effective no sooner than permitted ("the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final action expires").  38 C.F.R. 
§ 3.105(e) (1997).  It should also be pointed out that the 
reduction, taken within less than five years from the award 
of the 40 percent rating, is not governed by the provisions 
of 38 C.F.R. § 3.344 (1997) regarding stabilization of 
ratings.  See 38 C.F.R. § 3.344(c) (1997).  It is also noted 
that no rating in excess of 10 percent had been in effect for 
5 years or more as of May 1, 1997.

Having decided that the process required to reduce the 
veteran's rating was correctly followed by the RO, the next 
question to be addressed is whether, given the available 
evidence, such a reduction was warranted.  The ratings to be 
assigned for reduction in earning capacity are directed 
toward specific injury or disease.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4.  When assigning a rating, the 
specific nature of the disability experienced by the veteran 
must be considered.  There must be an accurate description of 
the disabling condition, with consideration being given to 
the whole recorded history such that each of the elements of 
the disability to be rated are correctly set forth.  38 
C.F.R. §§ 4.1, 4.2 (1997).  

Specifically, 38 C.F.R. § 4.1 states that "it is . . . 
essential, both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history."  Similarly, 38 C.F.R. § 4.2 establishes that 
"it is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present."  These 
provisions impose a clear requirement that VA rating 
reductions, as with all VA rating decisions, be based upon 
review of the entire history of the veteran's disability.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1992).  
Furthermore, 38 C.F.R. § 4.13 provides:  "When any change in 
evaluation is to be made, the rating agency should assure 
itself that there has been an actual change in the condition, 
for better or worse, and not merely a difference in the 
thoroughness of the examination or in use of descriptive 
terms." 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1997).

The July 1996 rating action, which proposed to reduce the 
evaluation for mechanical low back pain, indicated that 
diagnostic code under which the low back disability was to be 
rated would be changed from Diagnostic Code 5299-5292 to 
Diagnostic Code 5299-5295.  The veteran's back disorder had 
originally been rated under Diagnostic Code 5293.  

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The first of the hyphenated diagnostic codes, 5299, indicates 
that the system being rated was the musculoskeletal system.  
There is no pre-designated code for rating mechanical low 
back pain.  Therefore, the rating board, following 38 C.F.R. 
§ 4.20, provided an analogous rating -- the "-5292" 
designation and the "5295" designation -- to indicate the 
most closely analogous injury.  Thus, appellant was awarded a 
disability rating of 40 percent under Diagnostic Code 5299-
5292 by the rating of September 1994 based on severe 
limitation of motion of the lumbar spine.  The rating 
decision of January 1997, changed the Diagnostic Code to 
5299-5295, reflecting that the 10 percent rating assigned at 
that time was based on disability most closely rated to 
lumbosacral strain with characteristic pain on motion.

Diagnostic Code 5292 provides criteria for rating limitation 
of motion of the lumbar spine.  A 10 percent rating is 
provided for slight limitation of motion of the lumbar 
segment of the spine.  Moderate limitation of motion warrants 
a 20 percent evaluation.  Severe limitation of motion 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  A 40 percent rating is the maximum evaluation 
assignable under this code.

Diagnostic Code 5293 provides criteria for rating 
intervertebral disc syndrome.  This code provides a 
noncompensable evaluation for postoperative, cured 
intervertebral disc syndrome; a 10 percent evaluation for 
mild intervertebral disc syndrome, a 20 percent evaluation 
for moderate intervertebral disc syndrome with recurring 
attacks; a 40 percent evaluation for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief; and a 60 percent evaluation when the disorder is 
pronounced with little intermittent relief, there is sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, and there are neurologic findings, such as absent 
ankle jerk, appropriate to the site of the diseased disc.  38 
C.F.R. § 4.71a, Diagnostic Code 5293.

Diagnostic Code 5295 provides criteria for rating lumbosacral 
strain.  Lumbosacral strain with only slight subjective 
symptoms warrants a noncompensable rating.  A 10 percent 
rating requires lumbosacral strain with characteristic pain 
on motion.  A 20 percent evaluation requires muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  
A 40 percent rating is the maximum evaluation assignable 
under this code.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which a veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

In the veteran's case, the 40 percent disability rating was 
assigned based on limitation of motion of the lumbar spine 
reported at an April 1994 VA examination.  Specifically, at 
the time of that examination, he had forward flexion of only 
approximately 30 degrees.  The examiner specifically noted 
that the veteran had very restricted range of motion for 
someone his age, with pain at all ranges of motion.  
Neurologic findings were essentially normal, except for 
slightly decreased light touch on the left side of his 
lateral leg.

Based upon these findings showing severe limitation of motion 
of the lumbar spine and normal neurologic findings, it was 
proper for the RO to rate the back disability under 
Diagnostic Code 5299-5292, based on limitation of motion, 
rather than under the prior Diagnostic Code of 5293 for 
intervertebral disc syndrome.

On the occasion of the June 1996 VA examination, there was 
significant evidence of marked improvement in the veteran's 
back disability.  Specifically, on examination, the veteran 
had no tenderness or deformities palpable along the cervical, 
thoracic or lumbosacral spine.  He had excellent forward 
flexion and extension, although he complained of pain with 
doing those movements.  He was able to forward bend to 90 
degrees, extend to 40 degrees, and lateral bend to 50 
degrees, without much difficulty.  He was able to walk on his 
heels and toes without difficulty either, although he did 
complain of pain in the low lumbar region while doing toe 
raises.  There were no sensory deficits.  Motor strength was 
normal.  Straight leg raising disclosed discomfort on the 
right at approximately 50 degrees and discomfort bilaterally 
at approximately 40 degrees.  X-rays of the lumbosacral spine 
showed mild dextroscoliosis of the lumbosacral spine, 
unchanged.  

A spine examination in November 1996 reflects that the 
veteran had a well-developed musculature of the back without 
spasm.  His spinous processes were nontender to palpation.  
He was able to bend forward easily from a sitting position to 
reach down and untie his shoes.  There were no trigger 
points, no tender spots or paraspinal spasm.  A peripheral 
nerves examination in November 1996 revealed that range of 
motion in the lower back showed pain at approximately 80 
degrees of flexion, 25 degrees of extension, 40 degrees of 
lateral rotation to the right and left, and 35 degrees with 
rotation to the right and left.  Sensory examination showed 
decreased pinprick and light touch and patchy areas not 
fitting any dermatomal distribution.  Vibration and 
proprioception were intact throughout.  Gait and station were 
within normal limits.  Heel, toe and tandem walking were 
normal.  There was tenderness over the low thoracic lumbar 
areas.  The examiner stated that the veteran had a slight 
decreased range of motion, which was limited by pain in his 
lower back.  

As previously indicated, based upon the findings at the June 
and November 1996 VA examinations, the RO in a January 1997 
rating decision implemented the previously proposed reduction 
for the veteran's service-connected back disability from 40 
percent to a 10 percent rating.  These examinations reflect 
that a 40 percent rating was no longer warranted based upon 
limitation of motion.  In fact, the examiner who conducted 
the November 1996 VA spine examination noted that the veteran 
appeared to have full range of motion of his back.  The 
motion of the lumbar spine was no more than slightly 
decreased and warranted no more than a 10 percent rating 
under Diagnostic Code 5299-5292.  There were no findings 
which would have warranted a rating in excess of 10 percent 
based upon neurological findings under Diagnostic Code 5293.  
Tellingly, the medical evidence of record at the time of the 
January 1997 reduction, as seen at the above cited VA 
examinations, clearly showed that the veteran's back 
disability was not manifested by muscle spasm on extreme 
forward bending, loss of lateral spine motion in a standing 
position either listing of the whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Thus, a rating in excess of 10 percent was 
not warranted under Diagnostic Code 5299-5295.  The objective 
medical findings since the April 1994 VA examination reflect 
sustained improvement and provide no basis for a rating in 
excess of 10 percent under any pertinent diagnostic code.  
Therefore, the RO's rating reduction was proper.  

Although in February 2003, the veteran complained of pain, 
weakness and stiffness, those complaints are not supported by 
the objective examination findings.  Significantly, his gait 
was normal and range of motion revealed only slight 
limitation of motion.  There was no posture abnormalities or 
fixed deformities.  Reflexes were normal.  Motor examination 
was normal, and no atrophy was noted.  MRI revealed minimal 
degenerative changes in the lumbar spine, but normal lumbar 
lordosis was preserved.  His intervertebral disks were normal 
in height.  None of these findings tend to show that the 
reduction in the rating for the veteran's back disorder from 
40 percent to 10 percent as of May 1, 1997, was not proper. 

The Board notes at this juncture that 38 C.F.R. Sections 4.40 
and 4.45 require the Board to consider the veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996).  The Court interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by the veteran.  In accordance 
therewith, the veteran's reports of pain were considered in 
conjunction with the Board's review of diagnostic codes 
including limitation of motion criteria.  Significantly, more 
than one examiner has indicated that the veteran's complaints 
of pain on examination are not entirely credible.  In 1992 an 
examiner noted that there were several signs that were 
suggestive of a non-organic cause of the veteran's complaints 
of back pain, including the positive Waddell's.  The 
physician who examined the veteran in June 1996 suspected 
that the veteran's complaints of pain were exaggerated and 
another physician in November 1996 noted a significant 
difference in the veteran's range of motion when he was 
prompted and when he was not aware that he was being 
observed.  Based upon a review of the entire record, the 
Board finds that the veteran's complaints of pain do not 
support a rating in excess of 10 percent.

Consequently, after reviewing the applicable rating criteria 
and the objective findings and subjective complaints, the 
Board finds that the reduction of the 40 percent rating to 10 
percent as of May 1, 1997, was proper.  The potential 
application of other various provisions of Title 38 of the 
Code of Federal Regulations has been considered, whether or 
not they were raised by the veteran, as required by the 
holding of the Court in Schafrath v. Derwinski, 589, 593 
(1991).  The veteran has submitted no evidence showing that 
his service-connected impairment has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluation.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. Section 3.321(b)(1) (2003).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Therefore, the Board finds that 
the 10 percent disability evaluation assigned for the 
veteran's low back disability as of May 1, 1997, adequately 
reflects the clinically established impairment experienced by 
the veteran at that time, and the criteria for a reduction in 
the disability evaluation from the 40 percent rating were met 
at the time of the decision reducing that evaluation.  

The Board, based upon review of the entire recorded history 
of the veteran's low back disorder, finds that the 
examination reports dated in June 1996 and November 1996 
reflect thorough examinations and clearly reflects an actual 
change in the disability.  The findings reported in these 
examinations are consistent with other evidence of record, 
including outpatient treatment records and the subsequent 
examination in February 2003.  See Schafrath, supra ("these 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and to enable VA to make a more precise 
evaluation of the level of disability and of any changes in 
the condition.").  Finally, the Board has determined not only 
that an improvement in a disability has actually occurred but 
also that that improvement actually reflects an improvement 
in the veteran's ability to function under the ordinary 
conditions of life and work.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.  


ORDER

The disability rating of 40 percent for the veteran's low 
back disorder was properly reduced to 10 percent effective 
May 1, 1997.  Accordingly, the benefit sought on appeal is 
denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



